DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 12-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2018/0347286) in view of Watts (3,001,803).
In regard to claim 1, Scott et al. disclose a jumper manifold for use in a fracing system comprising: a first outlet interface (211) for coupling to a first outlet line (as would be connected at 225 of each 210-213), the first outlet interface including a first latching mechanism (249); a second outlet interface (212) for coupling to a second outlet line (as would be connected at 225 of each 210-213), the second outlet interface including a second latching mechanism (latching mechanism 249 on each of 210-213); an inlet interface (208) for coupling to an inlet line carrying a slurry under pressure (as would be connected at 216, paragraph 9, or as connected to 205, fig 7), the inlet interface including a third latching mechanism (249 on 235); and a removable jumper (pipe portion with 219/222) including a first flow adapter (224/235/218 above 216 as in fig 21), a second flow adapter (255/235/223 above 245 in fig 21) and a body (219/222) connected therebetween to define a fluid passage therethrough; and wherein the jumper manifold is operable to: in a first configuration, couple the inlet interface with the first outlet interface by engagement of one of the flow adapters of the jumper in the first latching mechanism and engagement of another of the flow adapters of the jumper in the third latching mechanism for transporting slurry from the inlet line to the first outlet line (as may be connected to each outlet interface as in fig 4, also see paragraphs 98-99); and in a second configuration, couple the inlet interface with the second outlet interface by engagement of one of the flow adapters of the jumper in the second latching mechanism and engagement of another of the flow adapters of the jumper in the third latching mechanism for transporting slurry from the inlet line to the second outlet line (paragraph 98-99).  Scott et al. do not disclose a removable plug configured to block fluid flow and engageable in the latching mechanisms, although Scott et al. does disclose a plug valve (240, see paragraph 49 “plug valve”) within each of the outlet interfaces to isolate the respective outlet lines.  
Watts et al. disclose a manifold for use at a wellsite comprising: first and second outlet interfaces (at 109, 107, fig 1) wherein a removable plug (112, 114) configured to block fluid flow (col. 3, lines 16-22) engages a latching mechanism (111) for isolating the respective outlet lines.  It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the valve as taught by Scott et al. for the plug as taught by Watts et al. since simply substitution of one known element for another (plug valve and plug) to obtain predictable results is considered obvious to one of ordinary skill.  Further, providing the removable plug would prevent wear/damage to the valve within the outlet interface from fracing fluid flowing therethrough (as known in the art where frac fluid is abrasive).
In regard to claim 2, Scott et al. disclose wherein the inlet interface comprises: a spool (205) having an inlet port for coupling to the inlet line (at 209, fig 7); a block (212) having a passage therethrough in fluid communication with the inlet port of the spool; and a connector (235 on 208 fig 21) in fluid communication with the passage through the block for coupling to the jumper.  
In regard to claim 5, Scott et al. disclose wherein the first outlet interface comprises: a spool (235) having an outlet port for coupling to the first outlet line (as would be connected at 225); a block (211) having a passage therethrough in fluid communication with the outlet port of the spool; and a connector (220) in fluid communication with the passage through the block for coupling to the jumper.  
In regard to claim 12, Scott et al. disclose wherein the jumper has a first end coupled to the inlet interface (fig 20) and a second end, the jumper adapted to pivot at the first end to allow the second end to selectively couple to one of the first and second outlet interfaces (paragraphs 56-57).  
In regard to claim 13, Scott et al. disclose wherein the jumper has a first end coupled to the inlet interface (fig 20) and a second end, the jumper adapted to pivot at the first end to allow the second end to selectively couple to one of the first and second outlet interfaces (paragraphs 56-57).  
In regard to claim 15, Scott et al. disclose wherein the latching mechanisms are manually actuatable (as taught paragraph 87, and as shown the connection would necessarily be manually actuatable).  
In regard to claim 16, Scott et al. disclose a method of switching between wells during fracing operations comprising: providing a removable jumper (219/222/235) including a first flow adapter (224/235/218 above 216 as in fig 21), a second flow adapter (255/235/223 above 245 in fig 21) and a body (219/222) connected therebetween to define a fluid passage therethrough; coupling a first line (as out of 211/212 etc at 225) between a first output port (225) of a manifold (as including 211/212 etc) and a first well (paragraphs 56-57), the first output port operably connected to a first latching mechanism (249) configured to engage one of the flow adapters (as in fig 21); coupling a second line (as out of 211/212 etc. at 225) between a second output port of the manifold and a second well (paragraphs 56-57), the second output port operably connected to a second latching mechanism (each 211/212 etc. has latching mechanism 249) configured to engage one of the flow adapters; coupling, with the removable jumper, the first output port of the manifold with an input port of the manifold by engagement of one of the flow adapters of the jumper in the first latching mechanism (paragraphs 56-57) and isolating, with a valve (paragraphs 97), the second output line by engagement of the plug in the second latching mechanism; coupling fracing fluid from the input port of the manifold to the first well through the removable jumper and the first line; recoupling the removable jumper between the second output port of the manifold and the input port of the manifold by engagement of one of the flow adapters of the jumper in the second latching mechanism (paragraphs 56-57) and isolating, with a valve (paragraph 97), the first output line by engagement of the plug in the first latching mechanism; and coupling fracing fluid from the input port of the manifold to the second well through the jumper and the second line (paragraphs 56-57).  Scott et al. do not disclose providing a plug configured to block fluid flow and isolating the flow to the output lines by engagement of the plug in the respective latching mechanism, although Scott et al. does disclose that the flow is isolated with a plug valve (240, see paragraph 49 “plug valve”).
Watts et al. disclose a method comprising: providing a plug (112, 114 as in col. 3, lines 16-21) to isolate flow to an output line by engaging with a latching mechanism (111).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the valve as taught by Scott et al. for the plug as taught by Watts et al. since simply substitution of one known element for another (plug valve and plug) to obtain predictable results is considered obvious to one of ordinary skill.  Further, providing the removable plug would prevent wear/damage to the valve within the outlet interface from fracing fluid flowing therethrough (as known in the art where frac fluid is abrasive).
In regard to claim 17, Scott et al. disclose wherein recoupling the jumper comprises decoupling both a first end of the jumper corresponding to the first output port of the manifold and a second end of the jumper corresponding to the input port of the manifold (as shown in fig 20-21 jumper disconnected at both ends).  
In regard to claim 18, Scott et al. discloses wherein recoupling the jumper comprises: decoupling a first end of the jumper from the first output port of the manifold; pivoting the jumper; and recoupling the first end of the jumper to the second output port of the manifold (as in fig 2, where necessarily the jumper would be pivoted to connect to another outlet).  
In regard to claim 19, Scott et al. disclose providing a third latching mechanism (249) on the input port of the manifold.  
In regard to claim 20, Scott et al. disclose 20. The method of Claim 19, wherein coupling, with the removable jumper, the first output port of the manifold with the input port of the manifold further includes engagement of the second flow adapter of the jumper by the third latching mechanism (fig 21, as shown where 218 would connect to latching mechanism 249).  

Claim(s) 3-4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. in view of Watts et al. as applied to claims 1, 2, and 5 above, and further in view of Childress et al. (US 2010/0300672).  Scott et al. and Watts et al. disclose all the limitations of these claims, as applied above except for a plurality of inlet ports or outlet ports on the spools.
	In regard to claim 3, Childress et al. disclose a jumper manifold wherein a spool (24) comprises a plurality of inlet ports (fig 1 as connected to 12 via a plurality of 50).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a plurality of inlet ports on the spool of Scott et al., as modified by Watts et al., in order to increase flow capacity and provide redundant flow paths (to prevent backup).
	In regard to claim 4, Childress et al. disclose a jumper manifold wherein a first outlet interface (40, fig 1) comprises a plurality of ports for coupling to a plurality of outlet lines (as shown in fig 1 connected to a plurality of 52).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a plurality of outlet ports on the outlet interface of Scott et al., as modified by Watts et al., in order to increase flow capacity and provide redundant flow paths (to prevent backup).
	In regard to claim 6, Childress et al. disclose a spool comprising a plurality of outlet ports for coupling to a plurality of outlet lines (40, fig 1, as connected to a plurality of 52).   It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a plurality of outlet ports on the outlet interface of Scott et al., as modified by Watts et al., in order to increase flow capacity and provide redundant flow paths (to prevent backup).
In regard to claim 7, Childress et al. disclose a jumper manifold wherein an outlet interface (40, fig 1) comprises a plurality of ports for coupling to a plurality of outlet lines (as shown in fig 1 connected to a plurality of 52).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a plurality of outlet ports on the second outlet interface of Scott et al., as modified by Watts et al., in order to increase flow capacity and provide redundant flow paths (to prevent backup).
	In regard to claim 8, Scott et al. disclose wherein the first second outlet interface comprises: a spool (235, as with each block 210-213) having an outlet port for coupling to the first outlet line (as would be connected at 225); a block (211) having a passage therethrough in fluid communication with the outlet port of the spool; and a connector (220) in fluid communication with the passage through the block for coupling to the jumper.  
	In regard to claim 9, Childress et al. disclose a spool comprising a plurality of outlet ports for coupling to a plurality of outlet lines (40, fig 1, as connected to a plurality of 52).   It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a plurality of outlet ports on the outlet interface of Scott et al., as modified by Watts et al., in order to increase flow capacity and provide redundant flow paths (to prevent backup).
	In regard to claim 10, the modification above from Watts et al. would provide a plug (112,114, col. 3, lines 16-21) disposed within at least one of the plurality of outlet ports (as each outlet port as on Scott et al. has valve 240, substituting the valves with plugs, as taught in Watt et al., would provide a plug as in at least one of the outlet ports which in order to isolate that line as taught in Scott et al. paragraph 97).
	In regard to claim 11, Scott et al. discloses wherein the jumper comprises a pipe (219/222).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. in view of Watts et al. as applied to claim 1 above, and further in view of Lochte (US 4,188,050).  Scott et al. and Watts et al. disclose all the limitations of this claim, as applied to claim 1 above, except for the latching mechanisms as remotely actuatable.  Lochte discloses a remotely controlled latching mechanism for a pipe connection at a wellsite (fig 1, as in col. 1, lines 50+).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the latching mechanism of Scott et al., as modified by Watts et al., as remotely controlled, as taught by Lochte, in order to automate the connection and reduce personal requirements (as requiring someone to manually connect the flange as in Scott et al.) for completing the operation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,180,979. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because (for example) instant claim 1 is generic to all that is recited in claim 1 of ‘979.  In other words, claim 1 of ‘979 fully encompasses the subject matter of instant claim 1 and therefore anticipates instant claim 1.  Since instant claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. Thus the invention of claim 1 of the patent is in effect a  “species” of the “generic” invention of instant claim 1. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim instant claim 1 is anticipated (fully encompassed) by claim 1 of the patent, instant claim 1 is not patentably distinct from claim 1 of the patent, regardless of any additional subject matter present in claim 1 of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
9/14/2022